UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-170091 MIX 1 LIFE INC. (Exact name of registrant as specified in its charter) Nevada EIN 68-0678499 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 10575 N. 114th Street, Suite 3 Scottsdale, AZ 480-344-7770 (Address and telephone number of principal executive offices) Antaga International Corp. (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x As of August 31, 2013, the registrant had 39,310,000 shares of common stock issued and outstanding. No market value has been computed based upon the fact that no active trading market has been established as of August 31, 2013. TABLE OF CONTENTS PART 1 ITEM 1 Description of Business 3 ITEM 1A Risk Factors 4 ITEM 2 Description of Property 4 ITEM 3 Legal Proceedings 4 ITEM 4 Mine Safety Disclosures 4 PART II ITEM 5 Market for Common Equity and Related Stockholder Matters 5 ITEM 6 Selected Financial Data 6 ITEM 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 9 ITEM 8 Financial Statements and Supplementary Data 10 ITEM 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 11 ITEM 9A (T) Controls and Procedures 11 PART III ITEM 10 Directors, Executive Officers, Promoters and Control Persons of the Company 13 ITEM 11 Executive Compensation 14 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 ITEM 13 Certain Relationships and Related Transactions 15 ITEM 14 Principal Accountant Fees and Services 15 PART IV ITEM 15 Exhibits 16 2 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Corporate History Antaga International Corp (“the Company”) was incorporated under the laws of the State of Nevada, U.S. on June 10, 2009. On August 27, 2013, the Company purchased all of the product specifications and branding of Mix1 nutritional products and plans to manufacture and distribute these products nationwide beginning in early 2014. On September 5, 2013 the Company changed its name to Mix 1 Life, Inc. The change became effective on October 7, 2013. To reflect the name change the Company changed its trading symbol to MIXX which became effective on October 27, 2013. GENERAL The Company is in the development stage as defined under statement on Financial Accounting Standards Accounting Standards Codification FASB ASC 915-205 “Development-Stage Entities.” On August 27, 2013, the Company purchased all of the product specifications and branding of Mix1 nutritional products and plans to manufacture and distribute these products nationwide beginning in early 2014. Mix1’s product development was finalized and market tested in such national retailers as Whole Foods, Kroger, Ralphs and Bristol Farms. Mix1 is the premium nutritional shake made with natural ingredients, vitamins and minerals. Complete balanced macronutrient mix: protein, vitamins and minerals, fiber, healthy fat, antioxidants, no artificial sweeteners or preservatives. Mix1’s mission: “Create products with natural, high-quality ingredients that are truly functional. We believe all natural products are better than artificial ones and are the key to leading a healthy balanced life. As a company we want to improve people’s lives by promoting active lifestyles and overall health. These beliefs are what lead to creating Mix1. Never again will you miss getting the necessary nutrients because you were too busy to eat. We strive to help you make healthy choices during your busy day in order to help you feel your best not only today, but every day.” 3 Differentiated Product platform • mix1 is a family of natural nourishment snack replacement beverages • Products are created to attract consumers looking for better options for their on-the-go energy and satiety occasions, providing the required nutrients for consumers’ • Relative to its competitive set, mix1 offers a better product with the highest quality, natural ingredients and superior functionality with whey protein, antioxidants, fiber, healthy fat – all in the right balance Mass appeal • mix1’s core target market is large and growing • Offering positioned to be sold across multiple channels from natural and traditional grocery to big box, club, and specialty outlets • Natural simple and relevantproducts that are approachable and easy to understand Significant product line extensions • Add-on platforms, markets and branded multi-media opportunities provide mix1 the potential to become a “mega-brand” • mix1 represents the next generation of functional beverages, making the Company a primeacquisition target down the road • The “neutral” brand does not come with the same baggage of some key competitors (Muscle Milk, Myoplex, Atkins) allowing the brand to attract a majority of consumers while participating in multiple product categories Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4. Mine Safety Disclosures None. 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are quoted on the OTC Bulletin Board under the symbol “MIXX”. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. As of August 31, 2013, no shares of our common stock have traded with exception of 33 shares traded on 8/2/13. Number of Holders As of August 31, 2013, there were 39,319,000 issued and outstanding shares of common stock were held by a total of 26 shareholders of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal years ended August 31, 2012 and 2013. We have not paid any cash dividends since our inception and do not foresee declaring any cash dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities On August 27, 2013, the Company issued 10,000,000 post-split common shares to the shareholders of Mix1 LLC for the purpose of purchasing certain assets of Mix1 LLC. Purchase of our Equity Securities by Officers and Directors None. 5 Other Stockholder Matters On October 1, 2012, the Company affected an 18:1 forward stock split and a 1:3 reverse stock split on September 13, 2013. These financial statements have been restated to reflect the effect of both stock splits on the common stock issued. Item 6. Selected Financial Data Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with the financial statements of the Company, and the notes to those statements, included elsewhere in this Form10-K, as well as the rest of this Annual Report on Form10-K. The statements in this discussion regarding outlook, our expectations regarding our future performance, liquidity and capital resources and other non-historical statements in this discussion are forward-looking statements. These forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, the risks and uncertainties described in the “Risk Factors” and “Cautionary Notice Regarding Forward Looking Statements” sections of this Annual Report on Form10-K. Our actual results may differ materially from those contained in or implied by any forward- looking statements GENERAL Corporate History Antaga International Corp (“the Company”) was incorporated under the laws of the State of Nevada, U.S. on June 10, 2009. On August 27, 2013, the Company purchased all of the product specifications and branding of Mix1 nutritional products and plans to manufacture and distribute these products nationwide beginning in early 2014. Business Overview To create products with natural, high-quality ingredients that are truly functional. We believe all natural products are better than artificial ones and are the key to leading a healthy balanced life. As a company we want to improve people’s lives by promoting active lifestyles and overall health. These beliefs are what lead to creating Mix1. We strive to help you make healthy choices during your busy day in order to help you feel your best not only today, but every day. Mix1’s nutritional products plans to manufacture and distribute these products nationwide beginning in early 2014. Mix1’s product development was finalized and market tested in such national retailers as Whole Foods, Kroger, Ralphs and Bristol Farms. Mix1 is the premium nutritional shake made with natural ingredients and vitamins and minerals. Complete balanced macronutrient mix: protein, vitamins and minerals, fiber, healthy fat, antioxidants, no artificial sweeteners or preservatives. 6 Asset Purchases On August 27, 2013, the Company entered into an Definitive Agreement with MixI LLC, an Arizona corporation, under which the Company acquired 100% of certain assets owned by MixI LLC in exchange for Ten Million (10,000,000), post reverse, newly issued shares of common stock of the Company. The Company purchased all of the product specifications and branding of Mix1 nutritional products and plans to manufacture and distribute these products nationwide beginning in early 2014. The following table reflects our purchase price allocation: August 31, Life Mix1 Brand 3-7 $ Mix1 Product 3-7 $ Customer List & Distribution 3-7 $ The Company completed a third-party valuation to determine the fair value of the assets acquired. The final amounts allocated are based upon the results of that valuation appraisal. Results of Operations We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. FISCAL YEAR ENDED AUGUST 31, 2, 2012. Our net loss for the fiscal year ended August 31, 2013 was $32,771 compared to a net loss of $17,830 during the fiscal year ended August 31, 2012. During fiscal year ended August 31, 2013, the Company did not generate any revenue. During the fiscal year ended August 31, 2013, we incurred general and administrative expenses of $32,771 compared to $17,830 incurred during fiscal year ended August 31, 2012. These expenses incurred during the fiscal year ended August 31, 2013 and 2012 were generally related to corporate overhead, financial and administrative contracted services. 7 Expenses incurred during fiscal year ended August 31, 2013 were $32,771 compared to fiscal year ended August 31, 2012 of $17,830. This increase was primarily due to professional fees incurred during the year. The weighted average number of shares outstanding was 29,419,589 for the fiscal year ended August 31, 2013 and 29,310,000 for the fiscal year ended August 31, 2012. LIQUIDITY AND CAPITAL RESOURCES FISCAL YEAR ENDED AUGUST 31, 2013 As of August 31, 2013 and 2012, our current assets were $0 with total assets as of August 31, 2013 of $19,880,000 and of as August 31, 2012 of $0. Our total liabilities as of August 31, 2013 were $32,771 as compared to $0 as of August 31, 2012. August 31, 2012 total assets included intangible assets valued at $19,880,000. Stockholders’ equity increased from $0 as of August 31, 2012 to $19,847,229 as of August 31, 2013. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the fiscal year ended August 31, 2012, net cash flows used in operating activities was a nil ($0). For the fiscal year ended August 31, 2012, net cash flows used in operating activities was a net loss of ($17,230). Cash Flows from Financing Activities We have financed our operations primarily from either advancements or the issuance of equity and debt instruments. For the fiscal year ended August 31, 2013, net cash from financing activities was $0, and for the fiscal year ended August 31, 2012, net cash from financing activities of $3,000 was a result of a loan from a director. For the period from inception (June 10, 2010) to August 31, 2013, net cash provided by financing activities was $28,000, with $25,000 received from issuances of common stock. LIQUIDITY AND CAPITAL RESOURCES We expect that working capital requirements will continue to be funded through a combination of our existing funds and further issuances of securities, and future credit facilities or corporate borrowings. Our working capital requirements are expected to increase in line with the growth of our business. Advances, debt instruments and sale of stock are expected to be adequate to fund our operations over the next six months. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. 8 In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of inventory; (ii) developmental expenses associated with a start-up business; and (iii) marketing expenses. We intend to finance these expenses with further issuances of securities, and debt issuances. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. MATERIAL COMMITMENTS As of the date of this Annual Report, we do not have any material commitments. PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' reports accompanying our August 31, 2013 and August 31, 2012 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. 9 INDEX TO FINANCIAL STATEMENTS MIX 1 LIFE, INC. (Formerly Antaga International Corp.) (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Item 8. Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm F-1 – F-2 Balance Sheets (Audited) as of August 31, 2013 and August 31, 2012 F-3 Statements of Operations (Audited) for the years ended August 31, 2013 and 2012; and the period from inception (June 10, 2009) to August 31, 2013 F-4 Statement of Stockholders’ Equity (Audited) from inception (June 10, 2009) to August 31, 2013 F-5 Statements of Cash Flows (Audited) for the years ended August 31, 2013 and 2012; and the period from inception (June 10, 2009) to August 31, 2012 F-6 Notes to the Audited Financial Statements F-7 – F-10 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Mix1 Life, Inc. (formerly Antaga International Corp.) Scottsdale, AZ We have audited the accompanying balance sheet of Mix1 Life, Inc. (formerly Antaga International Corp.) (a Nevada corporation in the development stage) as of August 31, 2013, and the related statement of operations, stockholders’ equity, and cash flows for the year then ended and for the period from June 10, 2009 (inception) to August 31, 2013. These financial statements are the responsibilityof the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mix1 Life, Inc. (formerly Antaga International Corp.) as of August 31, 2013 and the results of its operations and its cash flows for the year then ended and for the period from June 10, 2009 (inception) to August 31, 2013 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s operating losses since inception raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/KWCO, PC KWCO, PC Odessa, TX 79762 November 21, 2013 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Antaga International Corp San Diego, California I have audited the accompanying balance sheet of Antaga International Corp (a development stage company) as of August 31, 2012 and the related statements of operations, stockholders' equity and cash flows for the year then, and for the period from June 10, 2009 (inception) through August 31, 2012. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Antaga International Corp as of August 31, 2012 and the related statements of operations, stockholders' equity and cash flows for the year then ended, and for the period from June 10, 2009 (inception) through August 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements the Company has suffered recurring losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado February 14, 2013 Ronald R.Chadwick, P.C RONALD R. CHADWICK, P.C. F-2 Mix1 Life, Inc. (Formerly Antaga International Corp.) (A Development Stage Company) BALANCE SHEETS August 31, 2013 and 2012 ASSETS Current Assets: Cash and cash equivalents $
